DETAILED ACTION
This Final Office Action is in response to the arguments and amendments filed May 21, 2021.
Claims 1, 2, 5, 6, 11, 12, 15, and 16 have been amended.
Claims 1-20 are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application.
The independent claims (1 and 11) are directed towards receiving conveyance (elevator/escalator) device data, transmitting the data, transmits the data, where the web server receives and uniformalizes the data based on a mapping from the manufacturer. The uniformalizing is based on a lookup table that maps the data to error codes with web server codes and stores the codes based on the manufacturer of the conveyance device. The independent claims are merely a repair administration system that provides for a user to have access to device data in order to determine repairs/inspections for a conveyance device (elevator/escalator). This is based on later claims that specifically discuss scheduling, receiving, and generating inspection reports for the conveyance device. Further, the originally filed specification discusses the claims as merely providing the conveyance data to be accessed by stakeholders to determine errors and faults within the operation of the device [52-57]. Also, the determination is used for inspection and other elements of compliance that can be construed 
Step 2(a)(II) considers the additional elements of the independent claims based on whether the elements transform the abstract idea into a practical application. The additional elements claimed are, “computing device”, “API”, “web server”, and the step of “uniformalizing data”. The computing device, API, and web server are described in the originally filed specification figures 1, 2, and paragraphs [181-192]. Based on the figures, paragraphs, and claims as currently written the device, API, and web server are merely generic technological elements used to receive, transmit, and display data which is merely implementing the abstract idea using generic technological elements. The “uniformalizing data” steps are merely using generic techniques of converting data using a lookup table based on the manufacturer of the conveyance device that is described in originally disclosed specification [135]. The lookup table is a generic analysis aspect that is merely taking data and mapping it to a manufacturer code to be displayed. Therefore, the additional elements of the claims describe generic technological elements to implement the abstract idea with elements that receive, generically analyze, and display the subsequent results. These 
Step 2(b) considers the additional elements of the independent claims based on being significantly more than the identified abstract idea. The additional elements claimed are, “computing device”, “API”, “web server”, and the step of “uniformalizing data”. The computing device, API, and web server are described in the originally filed specification figures 1, 2, and paragraphs [181-192]. Based on the figures, paragraphs, and claims as currently written the device, API, and web server are merely generic technological elements used to receive, transmit, and display data which is merely implementing the abstract idea using generic technological elements. The “uniformalizing data” steps are merely using generic techniques of converting data using a lookup table based on the manufacturer of the conveyance device that is described in originally disclosed specification [135]. The lookup table is a generic analysis aspect that is merely taking data and mapping it to a manufacturer code to be displayed. Therefore, the additional elements of the claims describe generic technological elements to implement the abstract idea with elements that receive, generically analyze, and display the subsequent results. These additional elements are not significantly more than the identified abstract idea. Refer to MPEP 2106.05(f) and 2106.05(h).  
Dependent claims 4, 7, 14, and 17 do not recite any additional elements nor do the claims describe any additional abstract idea. Dependent claims 4, 7, 14, and 17 merely provide descriptions for different data that are non-functional descriptive elements. Merely describing titles for the entities as inspector or authority (claims 4 and 14) and describing data as inspection data (7 and 17) merely describe titles to the different data elements that have no functional element for the system itself. The entities and data described are to provide a human reader a relationship as to what is being stored, but the system merely understands the data as data and based on the claims, the system does not operate differently based on the data for entities or inspection differently based on what the data is called.
Dependent claims 5, 8-10, 15 and 18-20 do not recite any additional elements and do describe additional aspects of the identified abstract idea. The dependent claims describe receiving data and transmitting a notification (claims 5, 8, 15, and 18), receiving data, analyzing and displaying (claims 10 and 20), and describing what the notification is, which would be merely non-functional descriptive material (claims 9 and 19). Receiving data, analyzing, and displaying/transmitting a notification is merely collecting, analyzing, and displaying based on the collection and analysis (MPEP 2106.05(f)). Claims 9 and 19 are merely describing what the notification would be but there is no functional element beyond describing what the notification displayed is. This is due to the 
Dependent claims 2, 3, 6, 12, 13, and 16 do recite additional elements and do describe additional aspects of the identified abstract idea. The dependent claims describe additional elements of: xml web services data (2 and 12), API and manufacturer application (3 and 13), and a GUI (6 and 16). The data being xml web services is described in figures 26a-29c and paragraphs [148-153], the API and manufacturer application is described in figures 1-4 and paragraphs [75 and 84], and the GUI is described in figures 1-4, 22-24, and paragraphs [81-83]. From the paragraphs and figures considered the additional elements merely describe generic computer elements used as a tool to implement the abstract idea (MPEP 2106.05(f) and MPEP 2106.05(h)). The xml data is merely an aspect of the web portal data and one of ordinary skill in the art would recognize that xml data is an element of web servers based on the very nature and elements within a web portal/server (refer to IBM terminology W – web server). The API, manufacturer application, and GUI are using the generic tools as their intended functions (to display and provide a scheduling function which is a generic computer function). The dependent claims do not 
The claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application, thus claims 1-20 are rejected under 35 U.S.C. for being directed at non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 10, 11, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park [2010/0058248] in view of McKinley et al [2016/0012707], hereafter McKinley.
Regarding claim 1, Park discloses a method for data retrieval and uniformalization of a plurality of error codes obtained from multiple conveyance devices each having at least one sensor outputting conveyance device data, said conveyance device data having a plurality of formats, the method comprising: a conveyance device controller configured for:  
transmitting the conveyance device data to a computing device (Fig 1, 3A, and paragraphs [26 and 31-36]; Park discloses a building management system that receives data from building automation systems including elevators (interpreted as conveyance device controller). The data is sent to a computing device to be viewed through a GUI and widget for user presentation and interaction.); 
the computing device configured for: receiving the conveyance device data from the conveyance device controller (Fig 1, 3A, and paragraphs [26 and 31-36]; Park discloses a building management system that receives data from building automation systems including elevators (interpreted as conveyance device controller). The data is sent to a computing device to be viewed through a GUI and widget for user presentation and interaction.); 
transmitting the conveyance device data to a web server (Figs 1, 3A, 3B, and paragraphs [43-49 and 55-56]; Park discloses that the system ; 
the web server configured for: receiving the conveyance device data from the computing device (Figs 1, 3A, 3B, and paragraphs [43-49]; Park discloses that the system transmits the data through a web service to present and interact on the user GUI.); 
uniformalizing the conveyance device data having a plurality of formats into a single format; storing the uniformalized conveyance device data; and generating a user interface for displaying the uniformalized conveyance device data (Figs 1, 3A, 3B, and paragraphs [23-26 and 55-61]; Park discloses that the system aggregates and normalizes (interpreted as plurality of formats into a single format) the data from the BAS/BMS to resolve temporal and formatting differences to be displayed properly on the GUI.); 
wherein uniformalizing the conveyance device data comprises:24106814.1 Reply to Office Action of: January 21, 2021storing the web server codes and uniformalized data into a the at least one database of the web server, wherein the database of the web server has data restrictions; and converting said plurality of formats of conveyance device data to match said data restrictions (Figs 1, 3A, 3B, and paragraphs [23-26 and 55-61]; Park discloses that the system aggregates and normalizes the data from the BAS/BMS to resolve temporal and formatting 
Park discloses the above-enclosed limitations regarding a building systems GUI that provides normalized data and formatting data differences to fit the GUI 
McKinley teaches receiving conveyance device data from each of the at least one sensor associated with each of the multiple conveyance devices (Paragraphs [109-112, 128-133, and 141-146]; McKinley teaches a similar data normalization and elevator maintenance system that receives input data from multiple elevator sensors. The multiple is shown through the one or more installed products that the system receives contract, input sensor data, and manufacturer information from in terms of the normalizing and standardization based on the specific manufacturer codes. The combination would be obvious as Park discloses providing data from multiple systems and normalizing within the interface and McKinley provides that multiple installed objects (which includes elevators) would be within a similar maintenance system such that the combined system has multiple inputs from each sensor of the elevators.);
via an Application Programming Interface (API) (Fig 1E and paragraphs [61-62 and 84-88]; McKinley teaches a similar maintenance interface system that has the system receive data and sends it to a computing device (similar to Park) and the combination is based on the 
selecting a mapping for the plurality of error codes from at least one database comprising multiple mappings, the selected mapping selected based on a manufacturer of the conveyance device, and the plurality of error codes are mapped to web server codes and uniformalized data (Fig 3A-3C and paragraphs [62-65, 71-84, and 103-110]; McKinley teaches a similar GUI interface for maintenance for different objects, and McKinley teaches specifically that errors and operating status can be provided with additional details based on the manufacturer identifier information. This is interpreted as mapping as the codes and notifications are based on the signals from the devices (elevators) and sent and notifications determined based on the operating status and manufacturer information stored. McKinley further teaches [125-130 and 141-146] the elevator normalization based on the manufacturer code for the elevator. McKinley provides the normalization through the specific code information mapping that would be obvious to combine with the normalization and mapping of Park for the interface system.  
; 
Park discloses a maintenance interface system that provides a GUI that collects and provides requests and other data from elevators and other devices that are formatted and normalized and McKinley teaches a similar maintenance portal that provides an API and notifications/errors based on manufacturer information and codes from the devices. 
It would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the maintenance interface system that provides a GUI that collects and provides requests and other data from elevators and other devices that are formatted and normalized of Park the ability for a portal to provide an API and notifications/errors based on manufacturer information and codes from the devices as taught by McKinley as the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary 
Therefore, from this teaching of McKinley, it would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the maintenance interface system that provides a GUI that collects and provides requests and other data from elevators and other devices that are formatted and normalized of Park the ability for a portal to provide an API and notifications/errors based on manufacturer information and codes from the devices as taught by McKinley for the purposes of the operating status provides urgent and scheduled maintenance information that would give equipment a longer lifetime based on proper maintenance and safer procedures when a device is operating outside normal ranges.
Regarding claim 3, the combination teaches the above-enclosed limitations; 
McKinley further teaches wherein the web server provides a web portal; and further comprises installing a manufacturer application and API, wherein said manufacturer application and API transmit data to the web portal (Figs 1E and paragraphs [62-63 and 78-85]; McKinley teaches that .  
Regarding claim 4, the combination teaches the above-enclosed limitations; 
wherein the web server provides access to the web portal to one or more entities comprising an inspector and an authority (Figs 1E and paragraphs [62-78]; McKinley teaches that the API and web portal can provide application interface that includes the different manufacturer information and data. The entities include access for different users including equipment operators, customers, and others. Examiner notes that in terms of interpretation the technician is interpreted as “an inspector” and the customer as “an authority” 
Further, the inspector and authority are interpreted as non-functional descriptive material. The functional aspect is that the system provides access to different (two) users and the titles are merely descriptive labels that are for a human reader and do not alter the functioning aspect how the system operates.). 
Regarding claim 10, the combination teaches the above-enclosed limitations; 
McKinley further teaches wherein the web server analyzes datasets, displays performance and deficiency information, and sends out one or more electronic notifications to the one or more entities (Paragraphs [77-89]; .
Regarding claim 11, Park discloses a web server system for data retrieval and uniformalization of a plurality of error codes obtained from multiple conveyance devices each having at least one sensor outputting conveyance device data, said conveyance device data having a plurality of formats, the system comprising: a conveyance device controller configured for: 
transmitting the conveyance device data to a computing device (Fig 1, 3A, and paragraphs [26 and 31-36]; Park discloses a building management system that receives data from building automation systems including elevators (interpreted as conveyance device controller). The data is sent to a computing device to be viewed through a GUI and widget for user presentation and interaction.); 
the computing device configured for: receiving the conveyance device data from the conveyance device controller (Fig 1, 3A, and paragraphs [26 and 31-36]; Park discloses a building management system that receives data from building automation systems including elevators (interpreted as conveyance device controller). The data is sent to a computing device to be viewed through a GUI and widget for user presentation and interaction.); 
transmitting the conveyance device data to a web server (Figs 1, 3A, 3B, and paragraphs [43-49 and 55-56]; Park discloses that the system transmits the data through a web service to present and interact on the user GUI.); 
the web server configured for: receiving the conveyance device data from the computing device (Figs 1, 3A, 3B, and paragraphs [43-49]; Park discloses that the system transmits the data through a web service to present and interact on the user GUI.); 
uniformalizing the conveyance device data having a plurality of formats into a single format; storing the uniformalized conveyance device data; and generating a user interface for displaying the uniformalized conveyance device data (Figs 1, 3A, 3B, and paragraphs [23-26 and 55-61]; Park discloses that the system aggregates and normalizes (interpreted as plurality of formats into a single format) the data from the BAS/BMS to resolve temporal and formatting differences to be displayed properly on the GUI.); 
storing the web server codes and uniformalized data into a the at least one database of the web server, wherein the database of the web server has data restrictions; and converting said plurality of formats of conveyance device data to match said data restrictions (Figs 1, 3A, 3B, and paragraphs [23-26 and 55-61]; Park discloses that the system aggregates and normalizes the data from the BAS/BMS to resolve temporal and formatting 
Park discloses the above-enclosed limitations regarding a building systems GUI that provides normalized data and formatting data differences to fit the GUI 
McKinley teaches receiving conveyance device data from each of the at least one sensor associated with each of the multiple conveyance devices (Paragraphs [109-112, 128-133, and 141-146]; McKinley teaches a similar data normalization and elevator maintenance system that receives input data from multiple elevator sensors. The multiple is shown through the one or more installed products that the system receives contract, input sensor data, and manufacturer information from in terms of the normalizing and standardization based on the specific manufacturer codes. The combination would be obvious as Park discloses providing data from multiple systems and normalizing within the interface and McKinley provides that multiple installed objects (which includes elevators) would be within a similar maintenance system such that the combined system has multiple inputs from each sensor of the elevators.);
via an Application Programming Interface (API) (Fig 1E and paragraphs [61-62 and 84-88]; McKinley teaches a similar maintenance interface system that has the system receive data and sends it to a computing device (similar to Park) and the combination is based on the 
wherein uniformalizing the conveyance device data comprises: selecting a mapping for the plurality of error codes from at least one database comprising multiple mappings, the selected mapping selected based on a manufacturer of the conveyance device, and the plurality of error codes are mapped to web server codes and uniformalized data (Fig 3A-3C and paragraphs [62-65, 71-84, and 103-110]; McKinley teaches a similar GUI interface for maintenance for different objects, and McKinley teaches specifically that errors and operating status can be provided with additional details based on the manufacturer identifier information. This is interpreted as mapping as the codes and notifications are based on the signals from the devices (elevators) and sent and notifications determined based on the operating status and manufacturer information stored. McKinley further teaches [125-130 and 141-146] the elevator normalization based on the manufacturer code for the elevator. McKinley provides the normalization through the specific code information mapping that would be obvious to combine with the normalization and mapping of Park for the interface system.  
; 
Park discloses a maintenance interface system that provides a GUI that collects and provides requests and other data from elevators and other devices that are formatted and normalized and McKinley teaches a similar maintenance portal that provides an API and notifications/errors based on manufacturer information and codes from the devices. 
It would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the maintenance interface system that provides a GUI that collects and provides requests and other data from elevators and other devices that are formatted and normalized of Park the ability for a portal to provide an API and notifications/errors based on manufacturer information and codes from the devices as taught by McKinley as the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary 
Therefore, from this teaching of McKinley, it would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the maintenance interface system that provides a GUI that collects and provides requests and other data from elevators and other devices that are formatted and normalized of Park the ability for a portal to provide an API and notifications/errors based on manufacturer information and codes from the devices as taught by McKinley for the purposes of the operating status provides urgent and scheduled maintenance information that would give equipment a longer lifetime based on proper maintenance and safer procedures when a device is operating outside normal ranges. 
Regarding claim 13, the combination teaches the above-enclosed limitations; 
McKinley further teaches wherein the web server provides a web portal; and further comprises installing a manufacturer application and API, wherein said manufacturer application and API transmit data to the web portal (Figs 1E and paragraphs [62-63 and 78-85]; McKinley teaches that .  
Regarding claim 14, the combination teaches the above-enclosed limitations; 
wherein the web server provides access to the web portal to one or more entities comprising an inspector and an authority (Figs 1E and paragraphs [62-78]; McKinley teaches that the API and web portal can provide application interface that includes the different manufacturer information and data. The entities include access for different users including equipment operators, customers, and others. Examiner notes that in terms of interpretation the technician is interpreted as “an inspector” and the customer as “an authority” 
Further, the inspector and authority are interpreted as non-functional descriptive material. The functional aspect is that the system provides access to different (two) users and the titles are merely descriptive labels that are for a human reader and do not alter the functioning aspect how the system operates.). 
Regarding claim 20, the combination teaches the above-enclosed limitations; 
McKinley further teaches wherein the web server analyzes datasets, displays performance and deficiency information, and sends out one or more electronic notifications to the one or more entities (Paragraphs [77-89]; .
Claims 1, 3, 4, 10, 11, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being obvious over Park in view of McKinley
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park [2010/0058248] in view of McKinley et al [2016/0012707], hereafter McKinley, further in view of Connelly et al [2004/0039805], hereafter Connelly.
Regarding claim 2, the combination teaches the above-enclosed limitations; 
Park further discloses wherein the plurality of formats of conveyance device data is xml webservices data and the plurality of formats of conveyance device data is retrieved, uniformalized and stored on a datastore (Paragraphs [43-55]; Park discloses that the system presents data through XML files and stores the normalized data from the devices. Examiner notes that the data is sent through and received within the web services system of the combination regarding the structure as an API and web portal with receiving conveyance data.).

Connelly teaches (Fig 1 and paragraphs [22-30]) a similar maintenance system for elevators and other devices that provides the device data through XML data where the data includes the incident (similar to the combination that has the device date errors and notifications for what needs urgent/scheduled maintenance based on the stored information). The combination is based on the structural aspects of Connelly within the combined API and web services presentation and GUI of the combination that allows for the system to have another way to analyze and identify incidents from the data the devices send.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the API and web services system that receives and notifies maintenance needs based on the data of the combination the ability for the received conveyance device data to be XML data as taught by Connelly as the combination is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the structural aspects allows for the system to have another way to analyze and identify incidents from the data the devices send 
Therefore, from this teaching of Connelly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the API and web services system that receives and notifies maintenance needs based on the data of the combination the ability for the received conveyance device data to be XML data as taught by Connelly for the purposes of the structural aspects allows for the system to have another way to analyze and identify incidents from the data the devices send providing greater avenues to ensure maintenance issues are repaired properly and timely.  
Regarding claim 12, the combination teaches the above-enclosed limitations;
Park further discloses wherein the plurality of formats of conveyance device data is xml webservices data and the plurality of formats of conveyance device data is retrieved, uniformalized and stored in the database (Paragraphs [43-55]; Park discloses that the system presents data through XML files and stores the normalized data from the devices. Examiner notes that the data is sent through and received within the web services system of the combination regarding the structure as an API and web portal with receiving conveyance data.).

Connelly teaches (Fig 1 and paragraphs [22-30]) a similar maintenance system for elevators and other devices that provides the device data through XML data where the data includes the incident (similar to the combination that has the device date errors and notifications for what needs urgent/scheduled maintenance based on the stored information). The combination is based on the structural aspects of Connelly within the combined API and web services presentation and GUI of the combination that allows for the system to have another way to analyze and identify incidents from the data the devices send.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the API and web services system that receives and notifies maintenance needs based on the data of the combination the ability for the received conveyance device data to be XML data as taught by Connelly as the combination is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the structural aspects allows for the system to have another way to analyze and identify incidents from the data the devices send 
Therefore, from this teaching of Connelly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the API and web services system that receives and notifies maintenance needs based on the data of the combination the ability for the received conveyance device data to be XML data as taught by Connelly for the purposes of the structural aspects allows for the system to have another way to analyze and identify incidents from the data the devices send providing greater avenues to ensure maintenance issues are repaired properly and timely.
Claims 2 and 12 are rejected under 35 USC 103 as being obvious over the prior art of Park in view of McKinley further in view of Connelly.
Claims 5-9 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park [2010/0058248] in view of McKinley et al [2016/0012707], hereafter McKinley, further in view of Wetly et al [2012/0072356], hereafter Wetly.
Regarding claim 5, the combination teaches the above-enclosed limitations; 
McKinley further teaches further comprising the web server receiving via the web portal from the authority and, in response, the web server transmitting an electronic notification to the inspector to conduct an inspection of the at least one of the multiple conveyance devices (Paragraphs [and 87-90]; McKinley teaches that the system receives notifications sent to the technician (interpreted as inspector) and that the customer information is included in the inspection service notification.).
The combination teaches the above-enclosed limitations regarding a technician getting a service notification in response to a notification to conduct an inspection, however, the combination does not specifically disclose that the system receives an inspection order; 
Wetly teaches (paragraphs [27-34]) a similar maintenance system that has an inspector (similar to the operator) receives a schedule from the customer (similar to and interpreted as authority) to inspect an elevator with all the information necessary to complete the inspection (interpreted as inspection order). It would be obvious to combine the maintenance system of the combination that allows notifications sent to the technician including service notifications of the combination the ability to have the inspection order received as taught by Wetly as the inspection order elements ensures proper documentation from beginning-to-end of scheduling the inspection and completing the inspection to ensure both the authority and customer are within regulatory compliance.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the service 
Therefore, from this teaching of Wetly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the service notification system between a customer and technician with service notifications sent through the API/portal of the combination the ability for the notification to be an inspection order as taught by Wetly for the purposes of the inspection order elements ensures proper documentation from beginning-to-end of scheduling the inspection and completing the inspection to ensure both the authority and customer are within regulatory compliance.  
Regarding claim 6, the combination teaches the above-enclosed limitations; 
wherein the web portal displays a scheduling graphical user interface (GUI) to the inspector to schedule the inspection of the at least one of the multiple conveyance device (Paragraphs [27-32 and 40-45]; Wetly teaches that the system has elements to schedule, add notes, and complete inspections. Within the combination, Park and McKinley teach the web portal for the different users and the functionality of inspector scheduling is taught by Wetly. Further, McKinley teaches [87-89] that a service technician can call/notify and provide information to a customer prior to a service event that can be interpreted as scheduling through the GUI/interface.).  
Regarding claim 7, the combination teaches the above-enclosed limitations with regards to different users having access to the data through the API/interface between the customer and the technicians, however, the combination does not specifically teach that the portal retrieves inspection reports;
Wetly teaches wherein the web portal receives inspection report data from the inspector, and wherein the inspection report data and the inspection order are accessible by one or more of the different service providers via the web portal (Paragraphs [27-35 and 42-45]; Wetly teaches a similar maintenance system that provides customer access to inspection documents and other elements of the inspection information such as deadlines and appointments through the interface (similar to the interface of . 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the service notification system between a customer and technician with service notifications sent through the API/portal of the combination the ability for the notification to be an inspection order accessible through a similar interface to the different users as taught by Wetly since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the inspection order elements ensures proper documentation from beginning-to-end of scheduling the inspection and completing the inspection to ensure both the authority and customer are within regulatory compliance.

Regarding claim 8, the combination teaches the above-enclosed limitations; 
Wetly further teaches wherein the web server automatically generates one or more actions for the one or more different service providers based on rules that invoked by the inspection report data, and the web server transmits an electronic notification of the one or more action to the one more different services providers regarding the one or more actions (Paragraphs [32-45]; Wetly further teaches that the system can update the customer portal in terms of compliance information (such as report deadlines) that updates based on the necessary information (flagging timelines, updating scheduling of future maintenance, and status of tests).). 
Regarding claim 9, the combination teaches the above-enclosed limitations;
McKinley further teaches wherein the one or more actions comprise the one or more different service providers initiating a maintenance call (Paragraphs [87-89]; McKinley teaches that the maintenance service technician can call the customer in terms of the service being completed. This would be in combination with the updates and other information based on the inspection report (Wetly teaches scheduling further inspections and other aspects) that in the combination would invoke a service technician calling the customer.).  
Regarding claim 15, the combination teaches the above-enclosed limitations; 
McKinley further teaches wherein the communication system receives via the web portal from the authority and, in response, communicationReply to Office Action of: January 21, 2021 system transmits an electronic notification to the inspector to conduct an inspection of the at least one of the multiple conveyance devices (Paragraphs [and 87-90]; McKinley teaches that the system receives notifications sent to the technician (interpreted as inspector) and that the customer information is included in the inspection service notification.).
The combination teaches the above-enclosed limitations regarding a technician getting a service notification in response to a notification to 
Wetly teaches (paragraphs [27-34]) a similar maintenance system that has an inspector (similar to the operator) receives a schedule from the customer (similar to and interpreted as authority) to inspect an elevator with all the information necessary to complete the inspection (interpreted as inspection order). It would be obvious to combine the maintenance system of the combination that allows notifications sent to the technician including service notifications of the combination the ability to have the inspection order received as taught by Wetly as the inspection order elements ensures proper documentation from beginning-to-end of scheduling the inspection and completing the inspection to ensure both the authority and customer are within regulatory compliance.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the service notification system between a customer and technician with service notifications sent through the API/portal of the combination the ability for the notification to be an inspection order as taught by Wetly since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the inspection order elements 
Therefore, from this teaching of Wetly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the service notification system between a customer and technician with service notifications sent through the API/portal of the combination the ability for the notification to be an inspection order as taught by Wetly for the purposes of the inspection order elements ensures proper documentation from beginning-to-end of scheduling the inspection and completing the inspection to ensure both the authority and customer are within regulatory compliance.
Regarding claim 16, the combination teaches the above-enclosed limitations; 
Wetly further teaches wherein the web portal displays a scheduling graphical user interface (GUI) to the inspector to schedule the inspection of the at least one of the multiple conveyance devices (Paragraphs [27-32 and 40-45]; Wetly teaches that the system has elements to schedule, add notes, and complete inspections. Within the combination, Park and McKinley teach the web portal for the different users and the functionality of inspector scheduling is taught by Wetly. Further, McKinley teaches [87-89] that a service technician can call/notify and provide information to a customer prior 
Regarding claim 17, the combination teaches the above-enclosed limitations with regards to different users having access to the data through the API/interface between the customer and the technicians, however, the combination does not specifically teach that the portal retrieves inspection reports;
Wetly teaches wherein the web portal receives inspection report data from the inspector, and wherein the inspection report data and the inspection order are accessible by one or more of the different service providers via the web portal (Paragraphs [27-35 and 42-45]; Wetly teaches a similar maintenance system that provides customer access to inspection documents and other elements of the inspection information such as deadlines and appointments through the interface (similar to the interface of the combination that provides access and notifications to different users). It would be obvious to include in the interface between a customer and service technician different notifications and information of the combination the ability for the information and notifications to be the inspection report generated by the inspection that is accessible through a similar interface as taught by Wetly as the inspection reports allows for a customer to ensure they are complying with regulatory bodies and proper documentation is kept regarding equipment maintenance.). 

Therefore, from this teaching of Wetly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the service notification system between a customer and technician with service notifications sent through the API/portal of the combination the ability for the notification to be an inspection order accessible through a similar interface to the different users as taught by Wetly for the purposes of the inspection order elements ensures proper documentation from beginning-to-end of scheduling the inspection and 
Regarding claim 18, the combination teaches the above-enclosed limitations; 
Wetly further teaches wherein the web server automatically generates one or more actions for the one or more different service providers based on rules that invoked by the inspection report data, and the web server transmits an electronic notification of the one or more action to the one more different services providers regarding the one or more actions (Paragraphs [32-45]; Wetly further teaches that the system can update the customer portal in terms of compliance information (such as report deadlines) that updates based on the necessary information (flagging timelines, updating scheduling of future maintenance, and status of tests).).  
Regarding claim 19, the combination teaches the above-enclosed limitations;
McKinley further teaches wherein the one or more actions comprise the one or more different service providers initiating a maintenance call (Paragraphs [87-89]; McKinley teaches that the maintenance service technician can call the customer in terms of the service being completed. This would be in combination with the updates and other information based on the inspection report (Wetly teaches scheduling further inspections and .
Claims 5-9 and 15-19 are rejected under 35 USC 103 for being obvious over the prior art Park in view of McKinley further in view of Wetly.
Claims 1-20 are rejected under 35 USC 103 for being obvious over the prior art Park in view of McKinley, and, where appropriate, further in view of Connelly and Wetly.

Response to Arguments
In response to the arguments filed May 21, 2021 on pages 8-9 regarding the 35 USC 101 rejection, specifically that the claim amendments integrate the claimed invention into a practical application. 
Examiner respectfully disagrees. 
The arguments discuss the originally filed specification in terms of support regarding the various service providers where the system collects and interprets the information. Examiner notes that the claims, as currently written, merely interpret the data formats using a mapping from the manufacturer for the error codes. The mapping is considered as an additional element and based on the generic mapping aspect is merely applying generic analysis techniques. Mapping different formats into a singular format based on manufacturer information is generic analysis that is based on a lookup table. A lookup table is not a transformative technological improvement, but merely matching data elements within a singular data format based on manufacturer information. The claimed invention is thus collecting, generically analyzing, and displaying the results in terms of an elevator maintenance system which falls under certain method of organizing 
Lacking any further arguments, claims 1-20 are maintaining the 35 USC 101 rejection for being directed towards non-eligible subject matter, as rejected above in light of the amended claim elements. 
In response to the arguments filed May 21, 2021 on pages 9-12 regarding the 35 USC 103 rejection, specifically that the cited prior art does not teach the amended claim elements. 
Examiner respectfully disagrees. 
The arguments discuss McKinley as not teaching or motivating in terms of uniformalizing, translating, or processing various formats of error codes and data, specifically the multiple mapping based on the manufacturer. Examiner cites McKinley paragraphs [109-112, 128-133, and 141-146] that teaches a similar data normalization and elevator maintenance system (to that of Park) that receives input data from multiple elevator sensors. The multiple is shown through the one or more installed products that the system receives contract, input sensor data, and manufacturer information from in terms of the normalizing and standardization based on the specific manufacturer codes. McKinley shows the different outputs being standardized in paragraphs [109, 120-129, and 141-146] that has the system normalize and translate the specific codes based on the translation based on cross reference and manufacturer 
Thus, in terms of the mapping and uniformalizing using manufacturer information, McKinley teaches the amended elements including receiving the plurality of data, uniformalizing into a single format using manufacturer information and mapping, and providing the codes for elevators (conveyance devices). 
The arguments continue in terms of Park not being related to conveyance devices and being towards an interface system. Park is directed towards an interface system that collects, standardizes, and provides outputs based on input sensor data from a plurality of building devices including elevators [25-26]. Park discusses and discloses the elements in terms of receiving data, normalizing, and outputting a standardized format and, within the combination of McKinley, has aspects of multiple different systems that is uniformalized based on the manufacturer information. Neither Park nor McKinley teach away either reference in terms of collecting the information from PLC and using an interface system to monitor and notify maintenance activity. Both references are drawn to identifying data, standardizing the data, and providing outputs based on the input and 
The arguments further discuss Connelly in terms of not being directed towards conveyance devices. Examiner first notes that Connelly is directed towards conveyance devices as Connelly discusses escalators, so the arguments that Connelly is not directed towards conveyance devices is incorrect. Further, Connelly is not used in relation of the combination to teach the conveyance device, but Connelly is specifically used in combination to teach a similar maintenance system that provides data through XML structural aspects. The combination is that the XML data includes the incident information (similar to the device data errors and notifications of Park in view of McKinley) and Connelly teaches a system to ensure XML data is analyzed for maintenance information. Examiner notes that Connelly is not relied on in the combination to teach the uniformalizing data, as that is taught within Park in view of McKinley. 
Welty is argued to not teach the uniformalizing data, however, Examiner notes that Welty is not relied on in the specific combination to teach the uniformalizing. Welty teaches the aspects of the inspection based 
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Park in view of McKinley, and, where appropriate, in further view of Welty and Connelly. 
Lacking any further arguments, claims 1-20 are maintaining the 35 USC 103 rejection as being obvious over the prior art of Park in view of McKinley, and, where appropriate, further in view of Welty and Connelly, as rejected above in light of the amended claim elements. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Koenig-Richardson [2013/0173062] (unified smart building maintenance and information collection);
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        
/RICHARD W. CRANDALL/Examiner, Art Unit 3689